Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
An examiner had tried to reach an attorney for compact prosecution, but failed to reach an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 9, 11 – 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Feng US PGPub: US 2016/0299920 A1 Oct. 13, 2016 and in view of
Klare US PGPub: US 2016/0132720 A1 May 12, 2016.

Regarding claims 1, 11, Feng discloses,

a method for face recognition and response and a method for face recognition and response comprising: a hardware processor (CPU - Fig. 1/104); and a memory (ROM and RAM – Figs. 1/108, 110) that stores a computer program product (a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system - paragraph 0032), which (systems and methods for recognizing a face are disclosed and includes receiving images of faces; generating feature vectors of the images; generating clusters of feature vectors each with a centroids or a cluster representative; for a query to search for a face, generating corresponding feature vectors for the face and comparing the feature vector with the centroids of all clusters; for clusters above a similarity threshold, comparing cluster members with the corresponding feature vector; and indicating as matching candidates for cluster members with similarity above a threshold – ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009. At the time of the query, the feature vector of the query face is first compared to all cluster centroids to find similar ones. All images belonging to these cluster centroids are then compared to the query face. Images that match with a similar score above a pre-defined threshold are deemed as potential matches. Lookups are performed on-line to give results in real-time leveraging the off-line constructed index – paragraph 0017), comprising and when executed by the hardware processor, causes the hardware processor to: 

extracting a face image from a video stream (real-time video surveillance involves extraction of faces from every frame in the video streams – paragraph 0005); 

searching a pre-processed index for a watchlist image that matches the face image (a watch-list application matches the face in the video stream against a collection of faces, also called watch-list, that is stored in a data store – paragraph 0005. For a query to search for a face, the process generates the feature vectors for the face and compare the feature vector with the centroids of all clusters – Fig. 2/4 for a query, paragraph 0026. Find similar images from an database – paragraph 0029), 

wherein the index of the watchlist includes similarity distances between face images stored in the watchlist (for a query to search for a face, the process generates the feature vectors for the face and compare the feature vector with the centroids of all clusters. Here, step 4 and 5 has various similarity numbers – i.e., 0.3, 0.8, 0.1, 0.4 etc., that reads on the claimed similarity distances between face images stored in the watchlist – Figs. 2/4 for a query, 2/5 for a cluster, paragraph 0026)

performing an action responsive to a determination that the extracted face image matches the watchlist image (for clusters with similarity above a threshold, the process compare its members with the new feature vector and returns members with similarly above a threshold – Fig. 2/6, paragraph 0026. At the time of the query, the feature vector of the query face is first compared to all cluster centroids to find similar ones. All images belonging to these cluster centroids are then compared to the query face. Images that match with a similar score above a pre-defined threshold are deemed as potential matches. Lookups are performed on-line to give results in real-time leveraging the off-line constructed index – paragraph 0017),

but, does not disclose, based on a similarity distance that is computed from a normalized similarity score to satisfy metric properties.

Klare teaches, vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images comprises comparing the query feature vector to each of the plurality of feature vectors stored in gallery files, including calculating a Euclidean distance between the query feature vector and each of the plurality of feature vectors stored in gallery files. Selecting a plurality of resulting images comprises assigning each of the plurality of feature vectors stored in the gallery files a normalized similarity score based on the calculated Euclidean distance of the respective feature vector to the query feature vector (Figs. 1, 3, 5C, paragraphs 0005, 0022).

The method is for searching a database of feature vectors representing images of faces to select resulting images of faces that are similar to an input image of a face (paragraph 0021).

A predetermined number of candidate gallery files associated with feature vectors having highest similarity scores from among the plurality of feature vectors (paragraph 0022).

The display is further configured to display a results portion including the plurality of resulting images of faces and the respective similarity scores for the displayed resulting images of faces (paragraph 0029).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems and methods for recognizing a face are disclosed and includes receiving images of faces of Feng (Feng, ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009, 0017) wherein the system of Feng, would have incorporated vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images of Klare (Klare, Figs. 1, 3, 5C, paragraphs 0005, 0021, 0022, 0029) for systems, methods, and interfaces that perform visual analytics, particularly automated face recognition, on a scale capable of processing the vast amount of image data available in the open source (Klare, paragraph 0003).

Regarding claims 2, 12, Feng discloses,

the method of claim 1, further comprising generating the pre-processed index by determining the similarity distances between face images stored in a watchlist (generating feature vectors of the images; generating clusters of feature vectors each with a centroids or a cluster representative; generating corresponding feature vectors for the face and comparing the feature vector with the centroids of all clusters; for clusters above a similarity threshold, comparing cluster members with the corresponding feature vector; and indicating as matching candidates for cluster members with similarity above a threshold – paragraph 0008).

Regarding claims 3, 13, Feng discloses,

the method of claim 2, wherein generating the pre-processed index further includes partitioning the watchlist and generating respective indices for each partition (a clustering-based index for features extracted from real-time video streams. The system clusters the faces in the collection into a pre-determined number of clusters by using an unsupervised clustering method - such as k-medoids. Every face is assigned to a unique cluster. Also, each cluster has a cluster centroid or a cluster representative. Within each cluster, a collection of similar images is maintained in a separate data structure such as a tree – Fig. 1, paragraph 0016. A hierarchical clustering-based index to store feature vectors of faces in video streams. The clustering index provides high-speed image lookups against a large and growing watchlist of known faces – paragraph 0027).





Regarding claims 4, 14, Feng discloses all the claimed features,

but, does not disclose, the method of claim 2, wherein determining the similarity distances includes determining normalized similarity scores by comparison of pairs of face images in the watchlist to generate initial similarity scores.

Klare teaches, vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images comprises comparing the query feature vector to each of the plurality of feature vectors stored in gallery files, including calculating a Euclidean distance between the query feature vector and each of the plurality of feature vectors stored in gallery files. Selecting a plurality of resulting images comprises assigning each of the plurality of feature vectors stored in the gallery files a normalized similarity score based on the calculated Euclidean distance of the respective feature vector to the query feature vector (Figs. 1, 3, 5C, paragraphs 0005, 0022).

The method is for searching a database of feature vectors representing images of faces to select resulting images of faces that are similar to an input image of a face (paragraph 0021).

A predetermined number of candidate gallery files associated with feature vectors having highest similarity scores from among the plurality of feature vectors (paragraph 0022).

The display is further configured to display a results portion including the plurality of resulting images of faces and the respective similarity scores for the displayed resulting images of faces (paragraph 0029).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems and methods for recognizing a face are disclosed and includes receiving images of faces of Feng (Feng, ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009, 0017) wherein the system of Feng, would have incorporated vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images of Klare (Klare, Figs. 1, 3, 5C, paragraphs 0005, 0021, 0022, 0029) for systems, methods, and interfaces that perform visual analytics, particularly automated face recognition, on a scale capable of processing the vast amount of image data available in the open source (Klare, paragraph 0003).

Regarding claims 5, 15, Feng discloses,

the method of claim 4, wherein determining the normalized similarity scores further includes dividing each initial similarity score by a maximum similarity score.


Regarding claims 6, 16, Feng discloses all the claimed features,

but, does not disclose, the method of claim 5, wherein determining the normalized similarity scores further includes determining the maximum similarity score by a comparison of a face image with itself.

Klare teaches, vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images comprises comparing the query feature vector to each of the plurality of feature vectors stored in gallery files, including calculating a Euclidean distance between the query feature vector and each of the plurality of feature vectors stored in gallery files. Selecting a plurality of resulting images comprises assigning each of the plurality of feature vectors stored in the gallery files a normalized similarity score based on the calculated Euclidean distance of the respective feature vector to the query feature vector (Figs. 1, 3, 5C, paragraphs 0005, 0022).

The method is for searching a database of feature vectors representing images of faces to select resulting images of faces that are similar to an input image of a face (paragraph 0021).

A predetermined number of candidate gallery files associated with feature vectors having highest similarity scores from among the plurality of feature vectors (paragraph 0022).

The display is further configured to display a results portion including the plurality of resulting images of faces and the respective similarity scores for the displayed resulting images of faces (paragraph 0029).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems and methods for recognizing a face are disclosed and includes receiving images of faces of Feng (Feng, ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009, 0017) wherein the system of Feng, would have incorporated vector-based face recognition algorithm and image search system, for selecting a plurality of resulting images of Klare (Klare, Figs. 1, 3, 5C, paragraphs 0005, 0021, 0022, 0029) for systems, methods, and interfaces that perform visual analytics, particularly automated face recognition, on a scale capable of processing the vast amount of image data available in the open source (Klare, paragraph 0003).

Regarding claims 9, 19, Feng discloses,

the method of claim 1, wherein searching the pre-processed index includes: searching the pre-processed index in a number of iterations; and halting the searching of the pre-processing index responsive to the determination that the number of steps has reached a maximum number of iterations (the memory elements can include local memory employed during actual exec ion of the program code, bulk storage, and cache memories which provide temporary storage of at least some program code to reduce the number of times code is retrieved from bulk storage during execution – paragraph 0033).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Feng US PGPub: US 2016/0299920 A1 Oct. 13, 2016 and in view of
Klare US PGPub: US 2016/0132720 A1 May 12, 2016 and further in view of
Pilchuck US Patent: US 8,311,341 B1 Nov. 13, 2012.

Regarding claims 8, 18, both Feng and Klare discloses all the features,

but, does not disclose, the method of claim 1, wherein searching a pre-processed index includes performing an approximating and eliminating search.

Podilchuk teaches, an enhanced method for comparing images using a pictorial edit distance, for determining the distance between first and second images using an enhanced P-Edit distance metric which accounts for differences in the rotation or pose of objects identified in the images (ABSTRACT, Figs. 1 – 3, column 1, lines 46 - 50).

a normalization process may adjust scale factors or digital resolution of the query or reference images, equalize or approximately equalize physical dimensions of particular elements in the images or the images themselves, produce copies of the query and reference images having different digital resolutions, and the like. Such normalization of the images increases probability and reduces computational complexity of recognizing the object 225 in a graphical content of the respective query image 210 (column 3, lines 13 – 20, column 6, lines 9 - 13).

The enhanced algorithm, certain blocks can be ignored or assigned a low weight in the overall calculation of the PED based on a priori knowledge of the rotation or relative profiles of the query and reference blocks, as determined using a preprocessor (column 4, line 64 through column 5, line 9, column 6, lines 9 - 13).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems and methods for recognizing a face are disclosed and includes receiving images of faces of combined Feng and Klare (combined Feng and Klare, ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009, 0017) wherein the system of combined Feng and Klare, would have incorporated an enhanced method for comparing images using a pictorial edit distance of (Podilchuk, ABSTRACT, Figs. 1 – 3, column 3, lines 13 – 20, column 4, line 64 through column 5, line 9, column 6, lines 9 – 13) for Recognition of objects of interest - referred to herein as "targets" in graphical contents of 2D images is used by military, law enforcement, commercial, and 20 private entities. Typically, the goal of target recognition is identification or monitoring of one or more targets depicted in images produced by surveillance apparatuses or images stored in respective databases or archives (Podilchuk, column 1, lines 26 – 31).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Feng US PGPub: US 2016/0299920 A1 Oct. 13, 2016 and in view of
Klare US PGPub: US 2016/0132720 A1 May 12, 2016 and further in view of
Nechyba US Patent: US 8,515,139 B1 Aug. 20, 2013.

Regarding claims 10, 20, both Feng and Klare discloses all the features,

but, does not disclose, the method of claim 1, wherein the action is selected from the group consisting of sounding an alarm, locking a door, changing the operational status of one or more machines, triggering an environmental control, and engaging or disengaging a traffic control device.

Nechyba teaches, facial feature detection, where user may activate or otherwise gain access to functionalities of a computing device by "unlocking" the device. In some instances, a computing device may be configured to permit unlocking based on authentication information provided by the user. Authentication information may take various forms, including alphanumeric passcodes, gestures, and biometric information (ABSTRACT, column 1, lines 18 – 23).
The computing device authenticate the user, and grant the request (column 3, lines 21 – 22).
Determining an authentication session is complete may include determining whether authentication by facial recognition was as least one of denied and granted. Here, examiner’s note is taken that performing various actions – i.e., the method of claim 1, wherein the action is selected from the group consisting of sounding an alarm, locking a door, changing the operational status of one or more machines, triggering an environmental control, and engaging or disengaging a traffic control device, is an engineering design and/or requirements and/or system’s/operator’s requirements  and/or choice (Fig. 7, column 21, lines 22 – 26).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems and methods for recognizing a face are disclosed and includes receiving images of faces of combined Feng and Klare (combined Feng and Klare, ABSTRACT, Figs. 1 – 3, paragraphs 0008, 0009, 0017) wherein the system of combined Feng and Klare, would have incorporated facial feature detection, where user may activate or otherwise gain access to functionalities of a computing device by "unlocking" the device of Nechyba (ABSTRACT, Fig. 7, column 1, lines 18 – 23, column 21, lines 22 – 26) for preventing facial recognition failure by analyzing a face template calculated from a captured image for removable facial features and non-removable facial features that may decrease a level of distinctiveness between two otherwise distinct images (Nechyba, column 4, lines 30 – 34).
Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure.

Sun US PGPub: US 2012/0039514 A1 Feb. 16, 2014.
The image processing apparatus detects face images (images of a predetermined object) included in still-image frames successively obtained from a moving-image stream, determines whether a person corresponding to a face image detected in a current frame is the same as a person corresponding to a face image which is detected in a previous frame and which has been stored, in accordance with face feature values of the two face images, and stores one of the two face images when the determination is affirmative (Figs. 6, 7, 16, 39, 42, paragraph 0002).
The face-feature-value calculation unit 103 measures a face score SCORE_sm using the smile dictionary. The face score SCORE_sm is used to determine whether the normalized face image IM-3 includes Smiling-face image (Fig. 16, paragraph 0178).
When receiving each of the face data items representing the face images of the current frame (except for the noise-face images) from the noise-face removing unit 104, the identical-faces-merging processor 105 successively performs the identical-face-combining processing on each of the face images. the identical-faces-merging processor 105 proceeds to step ST123. In step ST123, the identical-faces-merging processor 105 compares the degree of similarity obtained in step ST122 with a threshold value Th1 (first threshold value). It is assumed that a maximum value of the degree of similarity obtained in step ST122 is 100, and the threshold value Th1 is 88 (Fig. 25, paragraphs 0211, 0226).

Joseph US PGPub: US 2021/0134062 A1 May 6, 2021.
The represented emotional state score is compared with a predetermined threshold for obtaining emotional assessment relevancy score. In one aspect of disclosure, the emotional assessment relevancy score is based on the deep semantic similarity model and a recurrent neural network that compares a pre-stored emotional state and the presently received emotional state of the user. (Fig. 3, paragraph 0041).

Mittelstaedt US PGPub: US 2018/0330152 A1 Nov. 15, 2018.
A digital image processing, storage, retrieval, and presentation systems and methods for ordering and ranking visually perceivable facial expressions identified within the selected set of digital images. In addition, arranging for presentation the ordered and ranked set of digital images in response to a user-selection of an emotional expression or range of emotional expressions and presenting the selected arranged set of digital images on a display device (ABSTRACT, Figs. 6, 7).

Ahmed US PGPub: US 2017/0262695 A1 Sep. 14, 2017.
Face representation module 116 determines a matching score for each of the existing templates as compared to the normalized image. Face representation module 116 determines which of the existing templates has the highest matching score or similarity measurement, i.e., the minimum distance from the normalized image, and then updates the most similar template. Face representation module 116 regenerates features extracted from one or more facial parts to update the template in database 120 (ABSTRACT, Figs. 3/306, 3/308, paragraph 0046).

Schyktz US PGPub: US 2013/0227651 A1 Aug. 29, 2013.
An approach for enabling multi-factor biometric authentication of a user of a mobile device is described. A biometric authenticator captures, via a mobile device, first and second biometric data for a user. The biometric authentication further associates the first biometric data and the second biometric data. The biometric authenticator then initiates a multi-factor authentication procedure that utilizes the first biometric data and the second biometric data to authenticate the user based on the association. A user of a mobile device accessing a resource based on multi-factor biometric authentication (ABSTRACT, Figs. 1, 2, 4F – 4I, paragraphs 0009, 0013, 0015, 0022).

The biometric authenticator 103 determines a user authentication confidence score that may be used to authorize a transaction, authorize access to resources, access to a facility, provided to another application or service for authorization determination, etc (paragraph 0071).

Doumbouya US PGPub: US 2019/0130202 A1 May 2, 2019.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642